Citation Nr: 1647563	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-12 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to compensation based on the provisions of 38 U.S.C.A. § 1151 for memory problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972.  His Form DD 214 also lists 8 months and 5 days of prior service. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Board remanded the issue on appeal to the RO for additional development.  

At that time, the Board also remanded the issue of entitlement to compensation under § 1151 for a respiratory or lung disability.  Upon remand, the RO issued a rating decision in July 2015 that granted this claim and assigned an initial disability rating of 10 percent effective June 16, 2008.  The RO also granted service connection for chest scars.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the July 2015 rating decision, including the schedular rating or effective date assigned by the RO.  Thus, that matter is no longer currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In June 2016, the Board requested an independent medical examination (IME) expert opinion from a health care professional outside of VA.  The Board determined that such an expert opinion was necessary to address the complex medical questions raised by the appeal.  38 C.F.R. §20.901(a), (d).  The Veteran was notified that the Board intended to seek such an opinion.  Once the opinion was received, the Veteran was furnished a copy of the opinion in August 2016 and was provided 60 days to submit a response.  It was mailed to his latest address of record.  This Board notice letter was returned by the United States Postal Service as undeliverable, but no alternative address has been submitted at which the Board may attempt to re-mail the letter.  A waiver of RO jurisdiction is not required under such circumstances.  See 38 C.F.R. §§ 20.903(a), 20.1304(c).

FINDINGS OF FACT

Memory loss was not causally related to VA-prescribed medication, namely, morphine, Vicodin, and statin.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for memory loss due to VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks compensation for additional disability in the form of memory loss, which he relates to VA-prescribed medication, namely, morphine, Vicodin, and statin.

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

According to 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

B.  Discussion

In this case, the appeal must be denied. 

As a threshold matter, there is no material dispute that the Veteran was treated by VA with prescriptions for Vicodin after surgeries in December 1999 and October 2001, morphine since 2002, and statin.  In June 2008, the Veteran filed a claim for compensation for memory loss, which he related to morphine and Vicodin.  

With regard to the remaining questions in this case, which remain in dispute, a VA examination was conducted in June 2015.  That examination did not adequately address all the complex medical questions raised in the appeal.  Hence, the Board proceeded by obtaining an IME opinion in June 2016, which was provided by a Professor and Interim Chair, Department of Internal Medicine at university.  

On the basis of this June 2016 IME opinion, the Board must now conclude that although the Veteran was treated with opioids and statins by VA, there has been no additional disability and, even if there has been additional disability, it is not likely to have been caused by the opioids or statins prescribed by VA.  

With regard to whether there was additional disability, an October 2008 VA treatment record shows that the Veteran reported memory loss.  In December 2008, his primary care physician referred him to a psychiatrist who assessed "[short term memory] problems probably mild, possibly related to Statin vs. depression vs. stress issues.  Insufficient time for formal cognitive examination."  The psychiatrist prescribed a trial of citalopram to improve memory.  In March 2009, the Veteran reported that his memory did not improve and that he did not take the prescribed citalopram.  In April 2014, the Veteran reported that he continued to experience short-term memory loss.  More recently, in June 2015, a VA examiner reported that the Veteran did not appear to have any significant memory issues.  

On this record, the Board finds that there is earlier evidence showing complaints of memory loss, which were no longer present by June 2015.  

On the question of additional disability, the June 2016 IME expert found that "[t]here was self-reported memory at multiple stages in the patient's life, including in 2008 which was not validated with extensive investigation and appears to have resolved as reported by the patient and the psychiatrist who examined him in 2015."  Earlier in the report, this expert highlighted a psychiatric assessment "in the early 2000's" and again 2015, which did not show any evidence of memory disturbance.  The expert found that the only report of memory loss was in 2008, and that this was based on the Veteran's testimony with an incomplete behavioral assessment as documented by the examining physician.  

The Board notes that this expert's factual foundation is incomplete.  First, the expert cited a psychiatric assessment from "the early 2000's," but the Board has not able to locate such a psychiatric assessment in the record.  It is not clear to which medical record the expert was citing.  Second, the Veteran's VA medical records do show complaints of memory loss in other instances outside the 2008 complaint contrary to the expert's statement.  Accordingly, this expert may have had an incomplete factual predicate.  

Notwithstanding the expert's questionable factual predicate for that specific aspect, the opinion is nonetheless probative because he gave a clear and unequivocal opinion establishing that it is unlikely the Veteran's medication use caused the memory loss.  

With regard to this question, the Board asked the expert to address the December 2008 statement from a VA psychiatrist who assessed "[short term memory] problems probably mild, possibly related to Statin vs. depression vs. stress issues.  Insufficient time for formal cognitive examination."  The Board notes that this statement in isolation is not especially probative because the VA psychiatrist used the term "possibly," which shows that he was speculating.  See Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (explaining that a medical opinion is speculative when couched in equivocal terms such as "might" or "could").  Hence, the Board's question for the IME.  

In addressing this statement, the June 2016 medical expert explained that "[t]he physician report in 2008 was based on self-reporting and not validated with extensive investigation and appears to have resolved as reported by the patient and the psychiatrist who examined him in 2015."  Earlier in the report, the expert noted that review of the medical record failed to show evidence that the possibility of other causes of memory loss had been considered, such as Alzheimer's disease or multi-infarct dementia.  He explained that although these are challenging diagnoses, some minimal imaging such as brain CT or MRI would have been helpful.  On this question, the expert's ultimate conclusion was that it is less likely than not (<50% probability) that the medications used by the Veteran, opiates and statins, are responsible for the transient memory loss which was no longer detectable in 2015.

Generally, it must be clear that a medical examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  However, there is no requirement that an examiner opine as to the specific etiology of a disability.  As long as an examiner is able to state that a causal link is "less likely than not" or "at least as likely as not," he or she can and should give that opinion; there is no need to eliminate all lesser probabilities or ascertain greater probabilities.  Id. at 391.  

Accordingly here, the June 2016 expert indicated that further testing "would have been helpful" in determining the cause of the Veteran's memory impairment.  This notwithstanding, the expert was able to rule out the opioid and statin use as likely causes of the Veteran's memory impairment.  As such, the deficiency in testing, as highlighted by the expert, goes only towards determining the specific etiology of the Veteran's memory loss, which the expert was not asked and was not required to do.  

The Board also asked the expert to address the Veteran's own assertion that he experienced memory loss due to morphine and Vicodin.  The Board notes that this causal question is outside the scope of a non-medical expert, which means that the Veteran's assertion cannot constitute competent evidence tending to increase the likelihood of a nexus to service.  However, as it is some indication of a nexus, the Board wished the expert to address this evidence.  

On this question, the June 2016 expert explained that "[a]s described in my introductory section, there is no credible evidence of a causal relationship between opiates and/or statins and memory loss."  In the introductory section, this expert had discussed multiple medical research studies.  With regard to statins, this expert explained that "the data on association between the use of statins and memory loss are controversial," but "most studies do not support a causal relationship."  He noted that the largest study, which had by cited by the June 2015 VA examiner, "clearly indicated that [an] association did not indicate a causal relationship."  He reiterated that this study "clearly stated that there was no causal relationship."  The expert found that "[t]his assertion was borne out by a number of other publications," which he went on to discuss.

With regard to opioids, the expert found that the evidence was "less straightforward" as it concerned memory loss in adults with chronic use of opioids.  He reproduced a detailed table showing the results of six studies.  He explained that these studies "show conflicting information whereas some studie[s] demonstrate impaired behavioral capacity and memory loss, most studies show no effect on memory o[r] even improved vigilance."  

The Board notes that this expert's opinion, as it concerns the question of causation is determinative.  The expert carefully discussed the conflicting research, but explained why the most persuasive studies indicated no association between opioids or statins and memory loss.  The VA expert's opinion is not demanding a level of medical certainty inconsistent with VA's burden of proof.  Instead, the VA expert explained why the potentially favorable studies were not medically persuasive.  There is nothing inherent in the expert's statement which might create an appearance of irregularity.  Thus, overall, the VA expert's opinion is considered well-reasoned and well-supported by all the available information and evidence.  

The June 2016 expert also found that there was "no evidence of carelessness, negligence, lack of proper skill, error in judgement [sic] or other similar instance of fault on the part of the VA practitioners.  The care was consistent with established standards of care."  

With regard to foreseeability, the expert opined that "[t]he development of memory loss, if it had occurred, could not have been foreseen as there is no credible causal relationship between the medications and memory loss."  The Board notes that this statement would otherwise be favorable to the claim but for the expert's finding as to direct causation.  Similarly, the Veteran's representative argued in an October 2016 appellate brief that there was not informed consent.  Indeed, the Board notes, there is no indication that the Veteran's doctors informed him that memory loss may be a possible risk of treatment with opioids or statins.  

These two factors are nonconsequential, however.  Claims under § 1151 must meet the direct causation requirement.  Without actual causation, the questions of informed consent and foreseeability (proximate causation) are immaterial.  See 38 C.F.R. § 3.361(c).  

In light of the foregoing, the weight of the most probative evidence establishes that it is unlikely that there was a causal connection between the medications prescribed by VA and the Veteran's memory lost.  Because the evidence is not at least in equipoise on all material elements of the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  



ORDER

Disability compensation pursuant to 38 U.S.C. § 1151 for memory problems is denied




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


